ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/17/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/8/2021 listed below have been reconsidered as indicated.
a)	The objection to the drawings is withdrawn in view of the replacement drawings.

b)	The objections to the specification are withdrawn.

c)	The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn as being rendered moot by the cancellation of the claim. 

d)	The rejections of claim(s) 1-10, 13 and 18-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Taniguchi (WO 2015/170782 A1) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 1, 11-12 and 14 under 35 U.S.C. 103 as being unpatentable over Taniguchi (WO 2015/170782 A1) are withdrawn in view of the amendments to the claims.

f)	The rejections of: claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,761,058 B2; claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,564,119 B2 in view of Taniguchi (WO 2015/170782 A1); claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,889,857 B2 in view of Taniguchi (WO 2015/170782 A1); claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,731,210 B2 in view of Taniguchi (WO 2015/170782 A1); claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,655,164 B2 in view of Taniguchi (WO 2015/170782 A1); claims 1-15 and 18-20 on the ground of nonstatutory double patenting as being unpatentable 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the device of claims 1 and 18 require an orientation and relative positioning of the claimed structural elements that is not taught or suggested in in the prior art. The prior art focuses more on a decrease in size from an entry channel to a flow channel/nanochannel having an electrode gap as opposed to the size increase from the entry channel to a flow channel/nanochannel of the presently claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634